[Cite as In re Davison, 2010-Ohio-2644.]

                                                  Court of Claims of Ohio
                                                    Victims of Crime Division
                                                                         The Ohio Judicial Center
                                                               65 South Front Street, Fourth Floor
                                                                            Columbus, OH 43215
                                                                    614.387.9860 or 1.800.824.8263
                                                                               www.cco.state.oh.us



IN RE: JESSICA A. DAVISON


PORTIA THOMPKINS

            Applicant


 Case No. V2009-40340

Commissioners:
Lloyd Pierre-Louis, Presiding
Karl C. Kerschner
Randi M. Ostry

ORDER OF A THREE-COMMISSIONER PANEL


        {¶ 1} On October 29, 2008, the applicant, Portia Thompkins, filed a
compensation application as the result of the death of Jessica Davison, her niece. On
February 25, 2009, the Attorney General issued a finding of fact and decision
determining that Jessica Davison’s death was not the result of criminally injurious
conduct.     Ms. Davison was killed as the result of a motor vehicle crash and the
Attorney General reasoned her death was not caused by one of the exceptions to the
motor vehicle exclusion as contained in R.C. 2743.51(C)(1). On March 9, 2009, the
applicant submitted a request for reconsideration.        On May 1, 2009, the Attorney
General rendered a Final Decision finding no reason to modify its initial decision. On
May 12, 2009, the applicant filed a notice of appeal from the May 1, 2009 Final Decision
of the Attorney General.               Hence, a hearing was held before this panel of
commissioners on March 3, 2010 at 10:15 A.M.
        {¶ 2} Attorney Kimberley Wells appeared on behalf of the applicant, while
Assistant Attorney General David Lockshaw represented the state of Ohio.                    The
Attorney General stated that the parties had reached an agreement based upon witness
Case No. V2009-40340                         - 2 -                                   ORDER


statements provided by the applicant, and additional reports from the Dayton Police
Department. The Attorney General now agrees that the decedent Jessica Davison
qualifies as a victim of criminally injurious conduct. The Attorney General requested
the claim be remanded for economic loss calculations. The applicant expressed her
agreement with the Attorney General’s statement.             Whereupon, the hearing was
concluded.
      {¶ 3} From review of the file and with full and careful consideration given to the
agreement of the parties presented at the hearing, we find Jessica Davison qualifies as
a victim of criminally injurious conduct and the applicant’s claim shall be remanded to
the Attorney General for calculation of economic loss. Therefore, the May 1, 2009
decision of the Attorney General is reversed.
      {¶ 4} IT IS THEREFORE ORDERED THAT
      {¶ 5} 1)         The May 1, 2009 decision of the Attorney General is REVERSED
and judgment is rendered in favor of the applicant;
      {¶ 6} 2)         This claim is remanded to the Attorney General for calculation and
payment of economic loss;
      {¶ 7} 3)         This order is entered without prejudice to the applicant’s right to file
a supplemental compensation application, within five years of this order, pursuant to
R.C. 2743.68;
      {¶ 8} 4)         Costs are assumed by the court of claims victims of crime fund.




                                                _______________________________________
                                                LLOYD PIERRE-LOUIS
                                                Presiding Commissioner
Case No. V2009-40340                   - 3 -                              ORDER




                                         _______________________________________
                                         KARL C. KERSCHNER
                                         Commissioner



                                         _______________________________________
                                         RANDI M. OSTRY
                                         Commissioner

        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Montgomery County Prosecuting Attorney and to:
Filed 4-22-2010
Jr. Vol. 2275, Pgs. 62-64
To S.C. Reporter 6-9-2010